FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February , 2017 Commission File Number: 001-13240 Enel Generación Chile Enel Generation Chile (Translation of Registrant's Name into English) Santa Rosa 76, Santiago, Chile (56) 22630 9000 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNIFICANT EVENT Enel Generación Chile S.A. Securities Registration Record No. 0114 Santiago, February 7, 2017 Ger. Gen. N° 8/2017 Mr. Carlos Pavez T. Superintendent of Securities and Insurance Superintendence of Securities and Insurance Av. Libertador General Bernardo O’Higgins No. 1449 Santiago, Chile REF. Purchase agreement of participation in Electrogas S.A. to Aerio Chile S.p.A. Dear Sir: In accordance with articles 9 and 10, paragraph 2, under Securities Market Law No. 18,045, and as established under General Norm No. 30 of the Superintendence, duly authorized on behalf of Enel Generación Chile S.A., I hereby inform you of the following significant event: In relation to the purchase agreement of the participation in Electrogas S.A., signed between Enel Generación Chile S.A. (“Enel Generación”) and Aerio Chile SpA ("Aerio Chile"), a fully-owned company (indirectly) by REN - Redes Energeticas Nacionais, S.G.PS., S.A., and reported to this Superintendency through significant events dated on December 16 and 20, 2016, I hereby inform you that the definitive closure and transfer of the shares that Enel Generación held in Electrogas S.A. to Aerio Chile, representing 42.5% of said company’s capital, have taken place on this date. The price of the sale pursuant to the terms and conditions of the purchase agreement totaled US$ 180,000,000 and was paid on the same date. The financial effect that the operation would generate for Enel Generación, adjusted to the exchange rate of this date, would equal approximately US$ 121 million in net income. Enel Generación Chile S.A. - Teléfono (56-2)26309000 - Casilla 1557 - Correo Central - Santiago de Chile Sincerely yours, Raúl Arteaga E. Chief Financial Officer Cc Fiscalía Nacional Económica (National Economic Affairs Investigation Bureau) Banco Central de Chile (Central Bank of Chile) Bolsa de Comercio de Santiago (Santiago Stock Exchange) Bolsa Electrónica de Chile (Chilean Electronic Stock Exchange) Bolsa de Corredores de Valparaíso ( Valparaíso Stock Exchange) Banco Santander Santiago – Representantes Tenedores de Bonos ( Bondholders’ Representative) Depósito Central de Valores ( Central Securities Depositary) Comisión Clasificadora de Riesgos (Risk Classification Committee ) 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Enel Generación Chile BY: /S/ Valter Moro Valter Moro Chief Executive Officer Dated:
